DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 
Claim Objections
New Claim 21 is objected to because of the following informalities: New Claim 21 contains a typographical error and a missing space in line of the claim. “comprises” is misspelled and there is a space missing between “comprises” and “10” in line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 12, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (USPA 2011/0027412), made of record by Applicant.
Regarding amended Claims 1, 2, 4, 5, 7-9, 12, 13, 16, 17, and new Claims 19 and 20, Spence teaches a reduced sugar wafer composition and a baked wafer, as Spence teaches a composition which may be made into various forms made into a dough during processing, produced by conventional baking methods, where the form could be a wafer, and where conventional baking methods include skillets, ovens, etc. (Paragraph 23). Spence teaches the composition comprises flour such as wheat flour in an amount of about 10% to about 50% by weight (Paragraph 47), sweetener including sucrose in an amount of about 0% to about 20% by weight (Paragraphs 51-52). Since Spence teaches maximum 20% sucrose, it is deemed to read on a reduced sugar wafer composition having an amount of sucrose in the claimed ranges of 10-23 wt%, 12-20 wt% and 10-12 wt%, as recited in new Claims 19 and 20. Spence teaches wetting components including oils such as sunflower oil, rapeseed oil, etc. in amounts of about 1% to about 5% by weight (Paragraphs 41-42). Lastly, Spence teaches dietary fibers such as inulin or resistant dextrin, and teaches that inulin is a non-limiting example of a soluble non-gelling dietary fiber that is also a probiotic. Spence teaches such dietary fibers can be used in amounts of about 1% to about 30% by weight (Paragraphs 30-31). Therefore, since Spence teaches inulin and resistant dextrin, Spence is deemed to teach non-digestible fibers.
Spence teaches an amount of flour of up to “about 50% by weight”, which is slightly less than the claimed lower range of 60% by weight. However, the MPEP 
Regarding Claims 16 and 17 in particular, as set forth above Spence teaches inulin and resistant dextrin as suitable non-gelling dietary fibers and also teaches a composition which is administered to a mammal to promote gastrointestinal health and/or cardiovascular health, where such a composition is in the form of a wafer, and further specifies in Claim 33 of the Spence publication where the non-gelling dietary fiber is inulin.  Therefore, although Spence teaches a long list of suitable non-gelling dietary fibers including inulin, Spence also teaches a specific embodiment (Example 3) of a wafer comprising inulin and also recites in Claim 33 where the non-gelling dietary fiber is inulin. Lastly as set forth above, Spence teaches that inulin serves a double benefit of being a probiotic and a non-gelling dietary fiber, and is included in the disclosed method of improving gastrointestinal health and/or cardiovascular health, therefore providing further motivation to include inulin in the disclosed amount in a wafer composition. Applicant’s specification discloses that inulin and resistant dextrin are examples of non-digestible oligosaccharides. Therefore, since Spence teaches where the non-gelling dietary fiber is inulin specifically, Spence is deemed to teach or render obvious the claimed limitation of at least 60% of the non-digestible fiber is non-digestible oligosaccharides, in light of the teaching of inulin in a wafer composition. It is also noted that Spence teaches a more specific alternative amount of where the non-gelling dietary fiber, including inulin, can be used in an amount of about 5% to about 20% by weight (Paragraph 31), which is the same range as claimed by Applicant.

Regarding the limitations of the baked wafer in Claim 13, Spence teaches the final moisture content of the baked wafer is about 0% to less than about 4.5% by weight of the finished baked product (Paragraph 49). Therefore, Spence meets the amount of water content in the baked wafer. Regarding the limitation of the water content after storage in a similar range, since Spence teaches a substantially similar composition comprising comparable water contents after baking, one of ordinary skill in the art would have reasonably expected comparable moisture contents after storage as well. It is noted that Applicant’s specification does not disclose any particular storage parameters such as time/temperature/duration of storage. 
Regarding amended Claim 3, Spence teaches optional ingredients including milk products, and teaches examples of milk products include milk, and teaches suitable amounts of these optional ingredients range from about 0.5% to about 35% by weight of .

Claims 6, 10, 11, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (USPA 2011/0027412) in view of Huang (WO 02/39820), both made of record by Applicant.
Regarding amended Claims 6, 10, 11, 14, 18, and new Claim 21, Spence is relied upon as above in the rejection of Claim 1.
Regarding amended Claim 6, Spence teaches flavorings and optional components that can be added to the composition, in amounts in the range of about 0.01% to about 50% by weight (Paragraphs 44-46), but does not specifically teach sodium chloride in an amount in the range of 0.1-1% by weight. 
Huang teaches dough and batter compositions used to form baked goods including wafers (Page 1, lines 12-20), wherein the compositions include many of the same components as taught by Spence, namely, flour, sucrose in minor amounts, fat/oil, flavorings, etc., and teaches that generally salt is also added (Page 6, lines 34-37 and Page 7, lines 30-35 and Page 8, lines 10-20). Huang teaches an exemplary composition with 0.3% by weight salt in the batter composition. By the teaching of salt, one of ordinary skill in the baking art would have recognized the salt to be sodium chloride. Therefore, it would have been obvious to one of ordinary skill in the art to have used sodium chloride/salt in an amount in the claimed range for its art recognized flavoring functionality.

However, Huang teaches dough or batter compositions that have the above disclosed ingredients and in relation to the water content of the composition, Huang teaches that the water in the dough or batter hydrates the solid ingredients and provides structure and texture to the product, and teaches that if too much water is used, the dough or batter may be too thin to properly process and that too much water may require an extended baking time to provide the baked good. Huang also teaches that, conversely, too little water can provide the dough or batter that is too thick, in which ingredients are not completely hydrated (Page 7, lines 10-22). Huang teaches, like Spence, that once the baked good is cooked, the moisture content is no greater than about 5% (Page 7). Huang teaches a water content of about 41% in the exemplary composition, where the weight % water in the baked product is 2% (Page 9). Therefore, it is understood from the teachings of the prior art that wafer compositions can be prepared from dough or batter compositions, where batter compositions, such as those taught by Huang typically have higher moisture/water contents than dough compositions, but that both references teach, after baking, a similarly low water content. 
Therefore, it is submitted that it would have been well within the skill of one of ordinary sill in the art to have adjusted the water content depending on the preparation of a dough or batter, and to have used an optimal amount of water to ensure proper hydration of solid ingredients and most efficient processing of the composition into a 
Regarding Claim 14 and new Claim 21, Spence in view of Huang are taken as cited above and teach or render obvious the method of manufacturing a sugar reduced wafer comprising the steps of providing a composition as claimed, in light of the rejection of Claim 1 above and the teaching and obviousness of the claimed composition, including the limitation of sucrose in an amount of 10-12 wt%, as recited in new Claim 21, teaches adding the composition onto baking plates, as Spence in view of Huang teach rolling out the dough onto a baking tray, which is seen to meet the limitation of a baking plate, to a thickness of approximately 6 mm, cutting into desired shapes and baking in an oven at 220°C for 10-12 minutes and allowing to cool (Spence, Paragraphs 80-88). Spence does not specifically teach baking for 50-75 seconds and then shaping the wafer thus obtained, before it becomes rigid. However, Huang teaches a method comprising the steps of providing a composition, baking the batter on a hot wafer iron for between 1 minute 20 seconds and 1 minute 30 seconds, after which a baked wafer is removed, and the wafer is cooled (Page 10, lines 10-25). Huang also teaches that a rolled wafer is prepared by forming a wafer and rolling the flat sheet of cooked dough (Page 4, lines 36-37 and Page 5, lines 1-5, and Figure 2). Therefore, Huang is understood to teach first baking the wafer and then rolling or shaping the 
Regarding Claim 18, Spence in view of Huang are taken as cited above in the rejection of amended Claim 14 and are taken as cited above in the rejection of new Claims 16 and 17 above for the teachings and obviousness of the claimed methods and for the teaching or obviousness of the limitation of new Claim 18, wherein at least 60% of the non-digestible fiber is non-digestible oligosaccharides.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive for the following reasons. The Examiner’s obviousness rejection of the composition of Claim 1 is maintained in light of the ranges of the claimed components taught by Spence. In addition, the following points are noted. Applicant argues unexpected results associated with the use of sucrose in a range as recited in new Claims 19-21 of 10-12 wt%. The Examiner has carefully considered the specification and examples and data presented. The Examiner is of the position that Applicant’s data presented supports the patentability of particular components that need to be recited in the independent claims in order for the claims to be commensurate in scope with the unexpected results. In particular, the Examiner finds the combination of the amount of . 
None of the cited prior art recognizes the combination of a wafer composition having an amount of sucrose in an amount of 10-12% by weight along with the claimed amount of either inulin or resistant dextrin as providing a baked wafer that can be rolled and has sensory properties comparable to traditional higher sucrose-containing wafers.  However, since none of the currently pending claims require the narrower range of sucrose in combination with the claimed amount of non-digestible fibers being either inulin or resistant dextrin or combination thereof, the Examiner has again rejected the claims over the previously cited prior art for the reasons set forth above and in the advisory action recently mailed. The Examiner refers to the arguments presented in the advisory action mailed on 3/9/2022 for additional comments as they apply to the currently pending claims as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	3/21/2022